Case 8:17-cv-02202-AB-KES Document 323 Filed 07/02/20 Page 1 of 2 Page ID #:24296



   1
   2                                                                    JS-6
   3
   4
   5
   6
   7                      UNITED STATES DISTRICT COURT
   8                     CENTRAL DISTRICT OF CALIFORNIA
   9
  10   CTC GLOBAL CORPORATION, a                  CASE NO. 8:17-cv-02202-AG-KES
       Delaware corporation,
  11                                              [PROPOSED] ORDER GRANTING
                                                  JOINT STIPULATION FOR
  12                                              DISMISSAL
  13
                                                  Complaint Filed: December 18, 2017
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                         1.
                [PROPOSED] ORDER GRANTING JOINT REQUEST FOR DISMISSAL
Case 8:17-cv-02202-AB-KES Document 323 Filed 07/02/20 Page 2 of 2 Page ID #:24297



   1         GOOD CAUSE HAVING BEEN SHOWN based upon the Parties’ Joint
   2   Stipulation for Dismissal, the Court hereby DISMISSES this action with prejudice
   3   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
   4         IT IS FURTHER ORDERED that the Court will retain continuing
   5   jurisdiction to adjudicate any further disputes arising out of the Parties’ Settlement
   6   Agreement.
   7
   8    Dated: July 2, 2020                By:
   9                                             Hon. André Birotte Jr.
                                                 UNITED STATES DISTRICT JUDGE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                             2.
                 [PROPOSED] ORDER GRANTING JOINT REQUEST FOR DISMISSAL
